DETAILED ACTION
This action is in reply to Applicant’s Reply submitted 19 February 2021.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see pages 5-8, filed 19 February 2021, with respect to the rejection of Claim 1 have been considered, but are moot because the new ground of rejection does not rely on all of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-5, 7-8, and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baarman et al. US 2012/0049991, in view of Sauerlaender et al. US 2011/0025133.
Regarding Claim 1, Baarman teaches a power transmission apparatus, comprising: 
a power transmitting coil (108, fig. 3) in a first layer (106, fig. 3); 
a second coil, in a second layer (any coil in 104, fig. 3), that overlaps the power transmitting coil; and 
a third coil, in a third layer (any coil in 102, fig. 3), that overlaps the power transmitting coil and the second coil, 
wherein the third coil comprises 
a first sub coil (one of six coils different than the second, third and fourth sub coil below in 102, fig. 3), 
a second sub coil (one of six coils different than the first sub coil above and the third and fourth sub coil below in 102, fig. 3), 
a third sub coil (one of six coils different than the first and second sub coil above and fourth sub coil below in 102, fig. 3), and 
a fourth sub coil (one of six coils different than the first, second and third sub coil above in 102, fig. 3) that are coplanar.  
Baarman however is silent regarding at least one of the first sub coil, the second sub coil, the third sub coil, or the fourth sub coil of the third coil produces a second magnetic flux in a second orientation opposite from the first orientation, and the first sub coil produces the first magnetic flux in the first orientation and the second sub coil 
Sauerlaender teaches at least one of the first sub coil, the second sub coil, the third sub coil, or the fourth sub coil of the third coil produces a second magnetic flux in a second orientation opposite from the first orientation, and the first sub coil produces the first magnetic flux in the first orientation and the second sub coil produces the second magnetic flux in the second orientation (fig. 2b and refer to [0055]-[0057), which broaden the range of the power transmitter.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the configuration as taught by Sauerlaender with the power transmitting apparatus of Baarman in order to broaden the range of the power transmitter.
Regarding Claim 4, the combination of Baarman and Sauerlaender teaches all of the limitations of Claim 1 above and further teaches wherein the first sub coil, the second sub coil, the third sub coil, and the fourth sub coil are electrically connected in one of a series connection, a parallel connection, or a combination of the series and parallel connection (refer to figs. 3 and 5 of Baarman).
Regarding Claim 5, the combination of Baarman and Sauerlaender teaches all of the limitations of Claim 1 above and further teaches wherein a first dimension of an innermost perimeter of the second coil is greater than a second dimension of an innermost perimeter of the third coil (size and shape may vary, refer to [0048] of Baarman).
Regarding Claim 7, the combination of Baarman and Sauerlaender teaches all of the limitations of Claim 1 above and further teaches wherein the power transmitting 
Regarding Claim 8, the combination of Baarman and Sauerlaender teaches all of the limitations of Claim 1 above and further teaches wherein the third coil is a square grid-shaped coil, and wherein the first sub coil, the second sub coil, the third sub coil, and the fourth sub coil are spiral-shaped coils (size and shape may vary, refer to [0048] of Baarman).
Regarding Claim 10, the combination of Baarman and Sauerlaender teaches all of the limitations of Claim 1 above and further teaches wherein an outer end of the first sub coil is connected to an outer end of the second sub coil, and an inner end of the second sub coil is connected to an inner end of the third sub coil (refer to figs. 3 and 5 of Baarman).

Claims 2, 3, and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baarman et al. US 2012/0049991, in view of Sauerlaender et al. US 2011/0025133, and in further view of Sogabe US 2010/0244579.
Regarding Claim 2, the combination of Baarman and Sauerlaender teaches all of the limitations of Claim 1 above, however is silent wherein the power transmission apparatus is configured to: detect a change in an electrical parameter of at least one of the power transmitting coil, the second coil, the third coil, or a circuit that includes at least one of the power transmitting coil, the second coil, the third coil; and determine presence of a foreign matter based on the change in the electrical parameter.
Sogabe teaches wherein the power transmission apparatus is configured to: 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the foreign object detection as taught by Sogabe with the power transmitting apparatus of the combination of Baarman and Zuhars in order to achieve the advantage of providing provides from heating a foreign metal object that may have inadvertently come between the power transmitter and receiver.
Regarding Claim 3, the combination of Baarman, Sauerlaender, and Sogabe teaches all of the limitations of Claim 2 above and further teaches wherein the circuit is a resonant circuit (refer to [0077] of Baarman).
Regarding Claim 6, the combination of Baarman and Sauerlaender teaches all of the limitations of Claim 1, however is silent wherein at least one of the power transmitting coil, the second coil, or the third coil is configured to detect a foreign matter between the power transmission apparatus and a power recipient.
Sogabe teaches wherein at least one of the power transmitting coil, the second coil, or the third coil is configured to detect a foreign matter between the power transmission apparatus and a power recipient (refer to [0164]-[0165] of Sogabe) which provides safety from heating a foreign metal object that may have inadvertently come 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the foreign object detection as taught by Sogabe with the power transmitting apparatus of the combination of Baarman and Sauerlaender in order to achieve the advantage of providing provides from heating a foreign metal object that may have inadvertently come between the power transmitter and receiver.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/BRIAN K BAXTER/Examiner, Art Unit 2836
31 March 2021


/DANIEL KESSIE/Primary Examiner, Art Unit 2836